Per Curiam.

The question presented to us in this case for decision, has long been settled, and must now be considered as entirely at rest. Where land has been conveyed by deed,and the description of the land in the deed has reference to monuments, not actually in existence at the time, but to be erected by the parlies at a subsequent period : when the parties have once been upon the land and deliberately erected the monuments, they will be as much bound by them, as if they had been erected before the deed was made. In this case, there was a reference in the deed to monuments not actually existing at the time, but the parties soon after went upon the land with a surveyor, run it out, erected monuments, and built their fences accordingly; and this is is not all. They respectively occupied the land according to the line thus established, for nearly ten years. And there is now no evidence in this case o! any mistake or misapprehension in establishing the line. There is no pretence |fcat the tenant could lawfully remove monuments thus deliberately erected and so long acquiesced in. His claim to the demanded premises, for ought that appears in this case, is without any' foundation whatever, and there must be

Judgment for the demandant.